Opinion issued January 14, 2010















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-10-00021-CR
____________

EX PARTE EVELYN BARBER-MYLONAS , Applicant




Original Proceeding on Application for Writ of Habeas Corpus



 
MEMORANDUM  OPINION
               Applicant, Evelyn Barber-Mylonas, has filed an application for writ of
habeas corpus in this Court.  She requests that we issue a writ to release her from
custody occasioned by her failure to pay four traffic fines.
               The courts of appeals have no original habeas corpus jurisdiction in criminal
matters.  Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no
pet.); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981,
orig. proceeding); Tex. Gov’t Code Ann. § 22.221(d) (Vernon 2004).  Therefore,
we are without jurisdiction to grant habeas corpus relief.
               Even if we were to treat the application as a petition for writ of mandamus,
we would still have to deny relief because we do not have a record showing that
applicant made any request of the trial court to perform a nondiscretionary act that the
trial court refused.  See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston
[1st Dist.] 1992, orig. proceeding). 
               Accordingly, we dismiss for want of jurisdiction.  
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex.  R.  App.  P.  47.2(b).